DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03 May 2021 has been entered.
 Response to Arguments
Applicant's arguments with respect to the rejection of claims 1, 2, 5-7, 9-11, and 14-16 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Applicant argues on pp. 6-7 that the examiner erred in Step 2A, Prong One, because “the human mind is simply not capable of performing these claimed features.” This argument is unsupported by evidence, and is not persuasive. Instead, the examiner’s position, as set forth below, is that the human mind is simply capable of performing these claimed features. For example, broadly interpreted, the feature of “determine a future changing tendency of the current command value” can be as simple as a human reading a sheet of paper with several current command values, and noticing, for example, that they are all increasing as time passes, thereby concluding that the future changing tendency of the current command value is to increase. Similarly, broadly interpreted, the claim feature of “determine a term until the current command value reaches a previously set value” can be as simple as the operator graphing the current 
Applicant argues on pp. 7-8 that the claims should be found eligible at Prong 2, because “the claims integrate the abstract idea into a ‘practical application.’” This argument is not persuasive. The inquiry is not whether “the claims” integrate the abstract idea into a practical application. Instead, the inquiry is whether the additional elements of the claim integrate the abstract ideas into a practical application, see MPEP § 2106.04(d)(I) (“evaluation of whether the claimed additional elements demonstrate that a claim is directed to patent-eligible subject matter”). Contrary to Applicant’s arguments, it is not enough to for Applicant to merely articulate that the abstract ideas constitute an improvement to technology. In this instance, Applicant asserts that the abstract ideas are an improvement to the technology of “improving the accuracy of predicting a residual life of a robot drive system.” However, what Applicant asserts is a “technology” appears to merely be an abstract idea itself – the calculation or prediction of residual life of a robot drive system. The only additional elements recited in the claims are a generic computer system, and the courts have held that using a generic computer system to implement abstract ideas is not sufficient to show either an integration of the abstract ideas into a practical application in Step 2A, Prong Two, or provide an inventive concept that makes the claims amount to significantly more than the abstract ideas in Step 2B (see, e.g., MPEP §§ 2106.04(d)(I) and 2106.05(a)).
Applicant's arguments with respect to the rejection of claims 1, 2, 5-7, 9-11, and 14-16 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
Applicant argues on pp. that the prior art does not teach “data of the current command value that is obtained during an operation of the robot only when the robot is in motion.” This argument is not persuasive for several reasons. First, Applicant not only offers no evidence that Sjostrand fails to measure current command value when the robot is in motion, Applicant also fails to explain why col. 8, line 51, through col. 9, line 14, which contains multiple uses of “motion,” “movement,” and “velocity” when discussing the gathering of data, is not a teaching that Sjostrand measures the current command while the robot is in motion. Second, Applicant creatively interprets the language of Kashio to argue that Kashio’s teaching of measuring torque when operation begins and while driving a load does not teach that one would make measurements while the robot is moving, but instead teaches that the instrumentation is merely configured to measure torque while the robot is moving.
Third, Applicant’s position that the prior art only takes measurements of current and/or torque of a motor used in a robot while the robot is not moving is illogical. Both Sjostrand and Kashio are directed to monitoring the condition of industrial robots. These industrial robots are presumably used to perform work, which use necessitates movement of the industrial robot. It would be difficult to diagnose problems with the condition of the industrial robot if measurements were not taken while the robot was “in motion.” Put another way, when one’s personal automobile develops an unusual rattle or squeak or shimmy while being driven, it would not make sense for a mechanic to try to diagnose the problem by merely sitting inside the car with the car stopped, and the motor and all other accessory equipment switched off.
Fourth, according to Applicant:
the motor continuous stall current value represents the maximum amount of current that can be supplied to an electric motor without the electric motor stalling in place. In other words, if a current supplied to the electric motor exceeds the motor continuous stall current value, then this current will cause the electric motor have more load on it than it was designed for and the electric motor will fail to supply enough torque to spin a shaft, which causes the electric motor stall. (Remarks submitted 01 December 2020, p. 8).

Finally, the claims fail to positively recite steps of obtaining a current command value only when the robot is in motion, or any structure to obtain a current command value only with the robot is in motion. Claim 1 is an apparatus claim directed solely toward a computer system. The provenance or source of the current command value stored by the memory and analyzed by the processor is not capable of patentably distinguishing the claimed specially configured computer over the cited prior art. Claim 10 is a method claim directed solely toward the method of predicting a life of a drive system. The provenance or source of the current command value acquired and stored in the memory, and analyzed by the processor, is not capable of patentably distinguishing the claimed method over the cited prior art. In other words, any steps of measuring a command current value of a robot, and even the structure of the robot itself, appear to be outside the scope of the claimed invention. Instead, the claimed invention appears to only be directed to a method of predicting a life of a drive system and computer programmed to carry out the method of predicting a life of a drive system.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more, as set forth below.

Step 1
Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1, 2, 5-7, and 9 are directed to an apparatus.
Claims 10, 11, and 14-16 are directed to a method.
Each of claims 1, 2, 5-7, 9-11, and 14-16 are directed to one of the four statutory categories of subject matter.
Step 2A, Prong One
Step 2A, Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
storing an acquired data about a current command value of a servo motor configuring the drive system of the robot;
obtain a motor continuous stall current value of the drive system of the robot as a reference,
determine a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot only when the robot is in motion; and
determine a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value, and (ii) the obtained motor continuous stall current value that is applied as the reference, wherein
display a prediction line representing the future changing tendency of the current command value as a graph,
determine a predicted life of the drive system based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1).
These claim limitations are judicial exceptions of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper, but for the recitation of a generic 
None of dependent claims 2, 5-7 and 9 recite anything beyond additional abstract ideas of mathematical concepts or mental processes that, but for the recitation of a computer, encompass mental processes that can be performed mentally and/or with pen or paper.
Claims 1, 2, 5-7 and 9 therefore recite abstract ideas.
Claim 10 recites:
storing an acquired data about a current command value of a servo motor configuring the drive system of the robot,
(a) obtaining a motor continuous stall current value of the drive system of the robot as a reference,
(b) determining a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot only when the robot is in motion,
determining a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value and (ii) the obtained motor continuous stall current value that is applied as the reference,
a prediction line representing the future changing tendency of the current command value is displayed as a graph,
a predicted life of the drive system is determined based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1).
These claim limitations are judicial exceptions of mathematical concepts and/or mental processes that, under the broadest reasonable interpretation, cover performance of the mental processes limitations in the mind and/or with pen and paper, but for the recitation of a generic computer. Other than reciting a processor and memory that facilitates the mental process steps, nothing in the claim precludes any of the mental process steps from practically being performed in the human mind and/or with pen and paper.
claims 11 and 14-16 do not recite anything beyond additional abstract ideas of mathematical concepts and/or mental processes that, but for the recitation of a processor, encompass mental processes that can be performed mentally and/or with pen or paper.
Claims 10, 11, and 14-16 therefore recite abstract ideas.
Step 2A, Prong Two
Step 2A, Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a memory, a display, and a processor, including a life determining unit and tendency diagnosis unit, programmed to do computer things.
The memory, display, and processor are all merely a computer that is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the processor does not affect this analysis. See MPEP § 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination with other claim elements, the additional element of a computer does not integrate the recited judicial exception into a practical application.
Because the additional elements, considered individually, and in combination, do not integrate the abstract ideas into a practical application, claim 1 is directed to the abstract ideas.

Claims 1, 2, 5-7 and 9 are therefore directed to the abstract ideas.
Claim 10 recites the additional elements of:
a memory and a display.
The memory and display appear to merely be a computer that is recited so generically, that it represents nothing more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the processor does not affect this analysis. See MPEP § 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination with other claim elements, the additional element of a computer does not integrate the recited judicial exception into a practical application.
Because the additional elements, considered individually, and in combination, do not integrate the abstract ideas into a practical application, claim 10 is directed to the abstract ideas.
Claims 11 and 14-16 do not recite any additional elements not recited in claim 10.
Claims 10, 11, and 14-16 are therefore directed to the abstract ideas.
Step 2B
Step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance analysis asks whether the claim provide an inventive concept, i.e., whether the claim recites additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
Regarding claim 1, as explained in Step 2A, Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Claim 1 is not eligible. Because claims 2, 5-7, and 9 do not recite any additional elements not recited in claim 1, claims 2, 5-7, and 9 are ineligible.
For these reasons, claims 1, 2, 5-7, and 9 are ineligible.
Regarding claim 10, as explained in Step 2A, Prong Two, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Claim 10 is not eligible. Because claims 11 and 14-16 do not recite any additional elements not recited in claim 10, claims 11 and 14-16 are ineligible
For these reasons, claims 10, 11, and 14-16 are ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claims 1 and 10, the Specification fails to disclose that current command values are obtained during an operation of the robot only when the robot is in motion. Applicant cites ¶¶ 0047 and 0061 of US Pre-Grant Publication 2017/0351243 as support for this claim limitation. However, these two paragraphs only recite that the current command values are obtained while the robot is in operation. As argued by Applicant on pp. 8-9, with respect to the teaching of the Kashio reference, “in operation” is not the same as “in motion.” Therefore, the Specification would require a more explicit declaration that current command values are obtained only while the robot is in motion, as operation is not motion.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, it is not clear what Applicant regards as the difference between “in operation,” and “only in motion,” with regard to the physical state of the robot when the current command value is measured. This lack of clarity makes the scope of the claims unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sjostrand et al., US Patent Number 7,826,984 B2 (hereinafter Sjostrand) in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
Regarding claim 1:

a memory (23, Fig. 1) storing an acquired data about a current command value of a servo motor configuring the drive system of the robot (MD – measured data, Fig. 2; col. 5, lines 10-14); and
a processor (22, Fig. 1A) programmed to function as:
a tendency diagnosis unit configured to: obtain a motor current limit value of the drive system of the robot as a reference (“control data can for example be… current,” col. 5, lines 11-17; alarm limit of Fig. 7 would therefore be a current alarm limit),
determine a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot (Fig. 7 shows a plot of measured values over time, including a trend line) only when the robot is in motion (This limitation appears to recite an intended use of the apparatus, and is incapable of patentably distinguishing the apparatus over the prior art, as set forth in MPEP § 2114. In this instance, Sjostrand is capable of using data obtained while the robot is in motion, and also teaches obtaining data while the robot is in motion, col. 8, line 51 – col. 9, line 14);
a life determining unit that determines a term until the current command value reaches a previously set value based on: (i) the determined future changing tendency of the current command value, and (ii) the obtained motor current limit value that is applied as the reference, wherein: the tendency diagnosis unit has a function of making a display unit display a prediction line representing the future changing tendency of the current command value as a graph (Fig. 7 shows 
the life determining unit is configured to determine a predicted life of the drive system based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1) (col. 7, lines 26-35; Fig. 7 shows that life ends when the trend line intersects the alarm limit; the alarm limit is the maximum desired value, and satisfies eq. 1 when the threshold is 100% of the maximum value).
Sjostrand does not teach wherein the current reference value is the motor continuous stall current value.
AAPA teaches that a stall current for a motor is known, from the motor manufacturer’s specification (Specification, p. 12, ¶ 0044), the stall current being the current produced at the stall torque of the motor, which current, if applied for too long, could cause overheating and damage to the motor.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sjostrand to use the motor stall current as the current limit for the motor, because AAPA teaches that the motor stall current is well known, and measuring useful remaining life based on the motor stall current would advantageously prevent the motor from operating in a condition where the current applied is the motor stall current, thereby resulting in wherein the current reference value is the motor continuous stall current value.
Regarding claim 2, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA 
Regarding claim 5, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious a diagnostic item select unit for selecting a diagnostic item of the current command value that is diagnosed by the tendency diagnosis unit from a peak current (Sjostrand: “process application data can for example be… current,” col. 5, lines 15-17 – the measured current will have a peak value which will be the peak current measured).
Regarding claim 6, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious wherein the processor is programmed to function as a set value change unit configured to change a set value in response to the determined future changing tendency (Sjostrand: as time goes on, a new value of the currently measured valued is continually set, Fig. 7).
Regarding claim 7, the combination of Sjostrand and AAPA renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious wherein the set value used upon a diagnosis in the tendency diagnosis unit 
Regarding claim 9, the combination of Sjostrand and AAPA renders obvious the apparatus of claim 1, as set forth in the rejection of claim 1 above. The combination of Sjostrand and AAPA also renders obvious wherein the display displays at least one of a diagnosis result of the tendency diagnosis unit and a determination result of the life determining unit via a communication network (Sjostrand: display of Fig. 7; tendency line shown on Fig. 7).
Regarding claim 10:
Sjostrand teaches a robot maintenance assist method for predicting a life of a drive system of a robot (1, Fig. 1A) so as to assist a maintenance, the robot maintenance assist method comprising:
an acquired data storing process of storing, in a memory (23, Fig. 1), an acquired data about a current command value configuring the drive system of the robot (MD – measured data, Fig. 2; col. 5, lines 10-14);
a tendency diagnosis process that includes: (a) obtaining a motor current limit value of the drive system of the robot as a reference, (b) determining a future changing tendency of the current command value based on the data of the current command value that is obtained during an operation of the robot (“control data can for example be… current,” col. 5, lines 11-17; alarm limit of Fig. 7 would therefore be a current alarm limit) only when the robot is in motion (because a step of measuring current command value is not recited,  the manner of measuring the data used in the does not patentably distinguish the claimed invention. Additionally, Sjostrand uses data obtained while the robot is in motion, and also teaches obtaining data while the robot is in motion, col. 8, line 51 – col. 9, line 14); and

in the tendency diagnosis process, a prediction line representing the future changing tendency of the current command value is displayed as a graph on a display, and in the life determining process, a predicted life of the drive system is determined based on: (a) a time point corresponding to an intersecting point of the prediction line displayed in the graph, and (b) a reference line set in the graph, the reference line being determined in accordance with equation 1 as follows: a reference value * a threshold value / 100 (equation 1) (col. 7, lines 26-35; Fig. 7 shows that life ends when the trend line intersects the alarm limit; the alarm limit is the maximum desired value, and satisfies eq. 1 when the threshold is 100% of the maximum value).
Sjostrand does not teach wherein the motor current limit value is the motor continuous stall current value.
AAPA teaches that a stall current for a motor is known, from the motor manufacturer’s specification (Specification, p. 12, ¶ 0044), the stall current being the current produced at the stall torque of the motor, which current, if applied for too long, could cause overheating and damage to the motor.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sjostrand to use the motor stall current as the current limit for the motor, because AAPA teaches that the motor stall current is well known, and measuring useful remaining life based on the motor stall current would advantageously prevent 
Regarding claim 11, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious wherein, in the acquired data storing process, the data about a plurality of current command values about a plurality of servo motors configuring the drive system of the robot is stored (Sjostrand: plurality of motors 12A, 12B, 12C, and 12D, each of which can have their own operating characteristics, Fig. 1A), and wherein the robot maintenance assist method further comprises an object data select process for selecting the current command value to be diagnosed in the tendency diagnosis process from the plurality of current command values (Sjostrand: alarm limit of Fig. 7 would be based on each individual motor, which means that data on current limits and stall current for each motor is necessary to set the appropriate alarm limit for each motor).
Regarding claim 14, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious a diagnostic item select process for selecting a diagnostic item of the current command value to be diagnosed by the tendency diagnosis process from a peak current (Sjostrand: “process application data can for example be… current,” col. 5, lines 15-17 – the measured current will have a peak value which will be the peak current measured).
Regarding claim 15, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious a set value change process for changing a set value used upon a 
Regarding claim 16, the combination of Sjostrand and AAPA renders obvious the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Sjostrand and AAPA also renders obvious wherein the set value used upon a diagnosis in the tendency diagnosis unit includes at least one of a threshold value regarding the current command value (Sjostrand: the alarm limit includes a threshold above which an alarm is sounded, Fig. 7).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/LEO T HINZE/
Patent Examiner
AU 2853
14 June 2021

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853